KEINO S. CHRICHLOW, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 604, 2009.
Supreme Court of Delaware.
Submitted: October 27, 2009.
Decided: November 2, 2009.

ORDER
JACK B. JACOBS, Justice
This 2nd day of November 2009, it appears to the Court that:
(1) On October 15, 2009, the appellant, Keino S. Chrichlow, filed a notice of appeal from the Superior Court's September 17, 2009 denial of his request for transcript at State expense. It appears that Chrichlow seeks the preparation of transcript to pursue postconviction relief.
(2) On October 15, 2009, the Clerk issued a notice directing that Chrichlow show cause why the appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the Court's lack of jurisdiction to consider a criminal interlocutory appeal.[1] Chrichlow did not respond to the Clerk's notice to show cause. Dismissal of the appeal is deemed to be unopposed.[2]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2)(b) and 29(b), that the appeal is DISMISSED.
NOTES
[1]  Under the Delaware Constitution, this Court may review only a final judgment in a criminal case. Del. Const. art. IV, § 11(1)(b).
[2]  Del. Supr. Ct. R. 3(b)(2)(b), 29(b).